United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-50666
                        Conference Calendar



UNITED STATES OF AMERICA,

                               Plaintiff-Appellee,

versus

REYNALDO BARRAZA, also known as David Ortiz, also known as
David Elizario Barraza,

                               Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Western District of Texas
                   USDC No. 3:04-CR-400-ALL-KC
                       --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

     Reynaldo Barraza appeals the sentence that he received after

he pleaded guilty to importing marijuana and to possessing with

intent to distribute marijuana.   Barraza argues that he was

entitled to a two-level reduction in his base offense level

pursuant to U.S.S.G. § 3B1.2 because, as a courier, he was a

minor participant in a drug-smuggling operation.

     Whether a defendant is entitled to a § 3B1.2 adjustment

“turns upon culpability, not courier status.”     United States v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-50666
                               -2-

Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989).     “[T]o qualify as

a minor participant, a defendant must have been peripheral to the

advancement of the illicit activity.”    United States v. Miranda,

248 F.3d 434, 446-47 (5th Cir. 2001).    In light of Barraza’s

admission that, had he successfully crossed the border in his

courier status, he would have accepted even more money to

continue on another leg of the trip, the district court did not

clearly err when it denied the reduction.    See United States v.

Deavours, 219 F.3d 400, 404 (5th Cir. 2000).

     AFFIRMED.